           Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 1 of 8                     FILED
                                                                                   2020 Nov-19 PM 02:44
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

D’WANNA WILLIAMS,
an individual,

      Plaintiff,
                                               CASE NO:
vs.

BUDDY’S B.B.Q., INC.,

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, D’WANNA WILLIAMS (“Plaintiff”) by and through the

undersigned counsel, hereby files this Complaint and sues BUDDY’S B.B.Q., INC.,

for injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq.,

(“Americans with Disabilities Act” or “ADA”) and alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Northern District of Alabama

                                           1
           Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 2 of 8




pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court

for the Northern District of Alabama.

      3.      Plaintiff, D’WANNA WILLIAMS (hereinafter referred to as

“WILLIAMS”) is a resident of the State of Alabama and is a qualified individual

with a disability under the ADA. WILLIAMS suffers from what constitutes a

“qualified disability” under the Americans With Disabilities Act of 1990, (“ADA”)

and all other applicable Federal statutes and regulations to the extent that she suffers

from paraplegia and has had amputation of both of her legs and requires a wheelchair

for mobility.    Prior to instituting the instant action, WILLIAMS visited the

Defendant’s premises at issue in this matter, and was denied full, safe and equal

access to the subject properties due to their lack of compliance with the ADA.

WILLIAMS continues to desire and intends to visit the Defendant’s premises but

continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

      4.      The Defendant, BUDDY’S B.B.Q., INC., is a domestic corporation

registered to do business and, in fact, conducting business in the State of Alabama.

Upon information and belief BUDDY’S B.B.Q., INC., (hereinafter referred to as

“BUDDY’S”) is the owner, lessee and/or operator of the real property and

improvements that are the subject of this action, specifically: The BUDDY’S Bar-

                                           2
           Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 3 of 8




B-Que Restaurant located at 411 1st Street North., in Alabaster, Alabama (hereinafter

referred to as the "Restaurant").

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Restaurant

owned by BUDDY’S is a place of public accommodation in that it is a retail

Restaurant operated by a private entity that provides goods and services to the public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

      9.      The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Restaurant owned by

                                          3
         Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 4 of 8




BUDDY’S. Prior to the filing of this lawsuit, Plaintiff visited the Restaurant at issue

in this lawsuit and was denied access to the benefits, accommodations and services

of the Defendant’s premises and therefore suffered an injury in fact as a result of the

barriers to access listed in Paragraph 11, below that she personally encountered. In

addition, Plaintiff continues to desire and intends to visit the Restaurant, but

continues to be injured in that she is unable to and continues to be discriminated

against due to the barriers to access that remain at the Restaurant in violation of the

ADA. WILLIAMS has now and continues to have reasonable grounds for believing

that she has been and will be discriminated against because of the Defendant’s

continuing deliberate and knowing violations of the ADA.

      10.        Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.        BUDDY’S is in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R.

§36.302 et seq. and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered:

            i.         No accessible or van accessible parking is provided in the

                       parking lot as necessary for a wheelchair user to exit and enter a

                       vehicle without being blocked by other vehicles;

                                             4
Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 5 of 8




  ii.    There is insufficient maneuvering clearance at the main entry

         door due to a built-up threshold ramp that does not extend far

         enough past the latch side of the door for a wheelchair user to

         open the door independently;

 iii.    There is no level landing or level wheelchair maneuvering

         spaced provided at the main entry door due to a threshold ramp;

 iv.     The order and checkout counters are too high and out of reach

         for a wheelchair user;

  v.     There is no accessible route to access the outdoor dining table

         due to a change in level between the parking lot and concrete pad

         on which an outdoor dining table is provided;

 vi.     The outdoor dining table lack wheelchair knee and toe clearances

         due to fixed benches attached to the table which prevent a

         wheelchair user from utilizing the table provided;

vii.     The route to the toilet room is too steep for a wheelchair user to

         gain access to the toilet room area;

viii.    Upon information and belief, the public toilet rooms lack

         wheelchair accessible fixtures and features.




                                  5
         Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 6 of 8




      12.    There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by BUDDY’S that were not specifically

identified herein as the Plaintiff is not required to engage in a futile gesture pursuant

to 28 C.F.R. Part 36, §36.501 and, as such, only once a full inspection is performed

by Plaintiff or Plaintiff’s representatives can all said violations be identified.

      13.    To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

      14.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

BUDDY’S was required to make its Restaurant, a place of public accommodation,

accessible to persons with disabilities by January 28, 1992. To date, BUDDY’S has

failed to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the




                                            6
         Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 7 of 8




extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against BUDDY’S and

requests the following injunctive and declaratory relief:

             A.    That the Court declare that the property owned and
                   administered by Defendant is violative of the ADA;

             B.    That the Court enter an Order directing Defendant to alter
                   its facilities to make them accessible to and useable by
                   individuals with disabilities to the full extent required by
                   Title III of the ADA;

             C.    That the Court enter an Order directing Defendant to
                   evaluate and neutralize its policies and procedures towards
                   persons with disabilities for such reasonable time so as to
                   allow them to undertake and complete corrective
                   procedures;

             D.    That the Court award reasonable attorney’s fees, costs
                   (including expert fees) and other expenses of suit, to the
                   Plaintiff; and

             E.    That the Court award such other and further relief as it
                   deems necessary, just and proper.

      Dated this 19h day of November, 2020.


                                              Respectfully submitted,

                                              By: /s/ Edward I. Zwilling
                                              Edward I. Zwilling, Esq.
                                              AL State Bar No.: ASB-1564-L54E

                                          7
       Case 2:20-cv-01839-KOB Document 1 Filed 11/19/20 Page 8 of 8




OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                    8
